Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 1 of 36 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION



In Dime We Trust, RLT, a Texas                 Case No.:
Revocable Living Trust, by and
through Rita Haney, Trustee,

                     Plaintiff,

                v.

Armadillo Distribution Enterprises,
Inc., a Florida corporation, d.b.a. Dean
Guitars; Concordia Investment
Partners, LLC, a Florida limited
liability company

                     Defendants.


           PLAINTIFF IN DIME WE TRUST, RLT’S COMPAINT
                        AND DEMAND FOR JURY TRIAL


      Plaintiff In Dime We Trust, RLT, a Texas Revocable Living Trust by and

through its trustee Rita Haney (“Plaintiff”), and by and through its counsel, Avyno

Law P.C., in its complaint against Armadillo Distribution Enterprises, Inc., a

Florida corporation, d.b.a. Dean Guitars, and Concordia Investment Partners, LLC,

a Florida limited liability company (“Defendants”), alleges as follows:




                                           1
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 2 of 36 PageID 2




                                      The Parties

      1.      Plaintiff is a Texas revocable living trust, with its trustee having a

residence in Tarrant County, Texas and Los Angeles County, California. Plaintiff

is the owner of all properties and intellectual properties related to the estate of

Darrell Lance Abbott, also known as Dimebag Darrell, Dimebag or Dime

(“Abbott”).

      2.      Defendant Armadillo Distribution Enterprises, Inc., d.b.a. Dean

Guitars (“Defendant Dean Guitars”) is a Florida corporation with its principal

place of business in Clearwater, Florida. Defendant manufactures, distributes and

sells guitars, acoustic guitars, basses, and other musical instruments and products,

within the jurisdiction and venue of this Court.

      3.      Concordia Investment Partners, LLC (“Defendant Concordia”) is a

Florida limited liability company with its principal place of business in Clearwater,

Florida.

      4.      Upon information and belief, Defendant Dean Guitars and Defendant

Concordia are under common control and ownership and was and are being used as

affiliated companies. Upon further information and belief, Defendant Dean Guitars

and Defendant Concordia were each being used and acting as the agent, servant

and representative of the other company, with the knowledge, consent and

permission of the other company.


                                            2
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 3 of 36 PageID 3




                              Jurisdiction and Venue

      5.     This action seeks preliminary and permanent injunctive relief,

damages, and other appropriate relief arising under the laws of the United States,

specifically, claims for unfair competition, false association, false endorsement,

false designation of origin and false advertising. Accordingly, this Court has

original jurisdiction under the Lanham Act, 17 U.S.C. §501; 15 U.S.C. §1121; 28

U.S.C. §§1331, 1338.

      6.     Any claims arising under Florida statutory and common law are so

related to the federal claims asserted herein that they form a part of the same case

or controversy. Accordingly, this Court has supplemental jurisdiction pursuant to

28 U.S.C. §§1338(b) and 1367(a).

      7.     Moreover, this Court has diversity jurisdiction over this matter per 28

U.S.C. §1332 because there is complete diversity between Plaintiff and

Defendants and the amount in controversy exceeds $75,000.

      8.     A substantial part of the events giving rise to the claims asserted

occurred in this District. Therefore, venue is proper in this district pursuant to 28

U.S.C. §1391(b)(2).

      9.     Defendants are subject to the personal jurisdiction in this District.

Therefore, venue is also proper in this District pursuant to 28 U.S.C. §1391(b)(3).




                                           3
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 4 of 36 PageID 4




                               Factual Background

      10.    Abbott, best known by his stage name Dimebag Darrell, was a world-

famous American musician and songwriter. He was a co-founder and guitarist of

the heavy metal bands Pantera and Damageplan.

      11.    Abbott was ranked No. 92 on Rolling Stone’s list of “The 100

Greatest Guitarists of All Time” in 2011, and No. 19 on Louder’s list of “The 50

Greatest Guitarists of All Time” in 2018. He placed at No. 5 on Gibson’s list of

“The Top 10 Metal Guitarists of All Time” in 2015, and the same year was ranked

as the most influential metal guitarist of the past 25 years by VH1. In 2000, his

June 1996 Guitar World cover was also listed as the fourth greatest Guitar World

cover of all time, and he is also featured among other guitarist on the second

greatest Guitar World cover of all time.

      12.    Given the timeless nature of Abbott’s fame as a heavy metal guitarist,

his appeal continues to endure, and his fan base remains strong and loyal. As a

result of Abbott’s undisputed success, both as a member of Pantera and

Damageplan, and his fame as one of the best and most influential heavy metal

guitarists, his name and likeliness enjoys instant name recognition. Abbott has

been coined by many as a guitar legend.

      13.    Plaintiff is the owner of properties, including intellectual property,

related to the estate of Abbott, and all rights of publicity to Abbott’s name and


                                           4
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 5 of 36 PageID 5




likeness, including, but not limited to, the artwork on Abbott’s guitar, the “Dean

from Hell” (the “Dean from Hell Artwork”), which artwork is the subject of a

pending US Copyright application.

      14.    On or about November 11, 2004, Defendant Dean Guitars entered into

an endorsement agreement with Abbott under which Abbott agreed to endorse a

signature line of guitars made by Defendant Dean Guitars and under which Abbot

licensed his name, likeness, photographs and endorsement in connection with

Defendant Dean Guitar’s manufacture, distribution, advertisement, promotion and

sales of such signature line of Dean guitars, and related equipment and products,

which agreement was amended by an instrument dated October 9, 2008 (the

“Original Endorsement Agreement”). The Original Endorsement Agreement also

authorized the endorsement of a clothing line.

      15.    The Original Endorsement Agreement provided for a royalty to

Abbott on sale proceeds, and obligated Defendant Dean Guitars to pay Abbott a

lump sum amount for each full front cover bearing Abbott’s photograph that

included the Dean Guitar headstock with Dean Guitar logo and trademark being

prominently displayed.

      16.    Further, the Original Endorsement Agreement also provided Abbott

with imported and domestically produced models of each line of guitars Abbott




                                          5
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 6 of 36 PageID 6




endorsed, as well as a set number of domestically produced models and imported

models for personal and promotional use.

      17.     The Original Endorsement Agreement also expressly stated that Dean

Guitar’s acquired no rights in the tradenames or designs for the “Stealth Guitar” or

“Razorback Guitar,” and upon termination of the agreement would cease selling

the guitar.

      18.     Shortly after entering into the Original Endorsement Agreement, on

the evening of December 8, 2004, Abbott tragically lost his life when an obsessed

and deranged fan shot and killed Abbott during a Damageplan show at the Alrosa

Villa Night club in Columbus, Ohio. Four other people lost their lives that

evening, including the shooter, a Damageplan crew member, Jeffrey "Mayhem"

Thompson, a club employee, Erin Halk, and a fan, Nathan Bray, who attempted to

aid Abbott and Thompson.

      19.     Abbott’s death was highly publicized. To this day, Abbott’s family,

friends and a very loyal fan base have kept Abbott’s memory alive and legacy

strong. Abbott’s presence remains, and his legacy continues through annual bashes

thrown in his memory, performance and recordings giving tribute to Abbott, and

full cover magazine photos featuring and remembering Abbott, in publications

such as Guitar World, Guitar Player and Revolver, including multiple Guitar

World magazine covers and special collector additions. In many of these cover


                                          6
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 7 of 36 PageID 7




photos, Abbott is shown playing guitars produced by Defendant Dean Guitars,

where Defendant Dean Guitar’s name and logo are prominently displayed. True

and correct examples of these covers are shown on Exhibit A.

      20.    On or about April 2014, Abbott’s estate reinstated and amended the

Original Endorsement Agreement with Defendant Dean Guitars (the “Reinstated

Endorsement Agreement”). The Original Endorsement Agreement and the

Reinstated Endorsement Agreement are collectively referred to as the

“Endorsement Agreement.”

      21.    In the Reinstated Endorsement Agreement, Abbott’s estate agreed for

Abbott to continue to endorse the signature line of guitars made by Defendant

Dean Guitars. The Reinstated Endorsement Agreement licensed Abbott’s name,

likeness, photographs and endorsement in connection with Defendant Dean

Guitar’s manufacture, distribution, advertisement, promotion and sales of such

signature line of Dean guitars. In the Reinstated Endorsement Agreement,

Defendant Dean Guitars’ use of the name and likeness of Abbott in the production

and sale of guitars was limited to guitars and other stringed instruments only, and

did not include related equipment and products.

      22.    The Reinstated Endorsement Agreement reduced the royalty on

Abbott endorsed guitars and clothing.




                                         7
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 8 of 36 PageID 8




      23.   The Reinstated Endorsement Agreement also obligated Defendant

Dean Guitars to pay Abbott’s estate a lump sum amount for each full front page

cover bearing Abbott’s photograph that included the Dean Guitar headstock with

Dean Guitar logo and trademark being prominently displayed. However, the

Reinstated Endorsement agreement limited this obligation to full front page covers

for the following magazines: Guitar World, Guitar Player and Revolver.

      24.   The Reinstated Endorsement Agreement continued to obligate

Defendant Dean Guitars to provide Abbott’s estate with imported and domestically

produced models of each line of guitars Abbott endorsed, and reiterated that

Defendant Dean Guitar’s acquired no rights in the tradenames or designs for the

“Stealth Guitar” or “Razorback Guitar,” and upon termination of the Endorsement

Agreement would cease producing these style guitars.

      25.   The Endorsement Agreement naturally terminated on April 30, 2020.

The Endorsement Agreement included a six month sell off period, which ended on

October 30, 2020.

      26.   While Defendant Dean Guitars expressed a continued interest in

Abbott’s endorsement of Dean guitars post-termination of the Endorsement

Agreement, Defendant Dean Guitars and Ms. Rita Haney, the trustee of Plaintiff,

could never reach an agreement on terms of a continued business relationship.




                                         8
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 9 of 36 PageID 9




       27.   As further background, Ms. Rita Haney was Abbott’s significant other

and life partner from the age of 17 until his untimely death in December 2004. Ms.

Haney and Abbott knew each other since they were 8 years old. With Abbott being

an important public figure and a touring musician for decades, Ms. Haney

performed duties as Abbott’s personal assistant for both his personal and business

affairs.

       28.   As Abbott’s personal assistant, Ms. Haney was heavily involved in the

contract negotiations with Dean Guitars for the Original Endorsement Agreement,

knew the nuts and bolts and spirit of the deal, and was responsible for negotiating

its terms. Ms. Haney knew what Abbott wanted during his time on earth as well as

his legacy. As one of the world’s most talented guitar players, the “guitar" was

Abbott’s life and it was the guitar that enabled Abbott’s rise to fame and stardom.

       29.   Abbott’s endorsement of Dean guitars doubled the size of Defendant

Dean Guitars sales in 2 short years with first year’s sales of Dimebag models

topping $6 million. Abbott’s endorsement and international notoriety grew Dean

Guitars international presence practically overnight. The demand for Dimebag

endorsed guitars was so big, it enabled Defendant Dean Guitars to instantly grow

its worldwide distribution network. Defendant Dean Guitars was even able to

leverage Abbott’s endorsement to help sell the rest of the brand. In short, Abbott’s

endorsement of Dean guitars was a huge success for Defendant Dean Guitars.


                                         9
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 10 of 36 PageID 10




         30.   Due to Abbott’s untimely death at the young age of 38, he died

without a will. Subsequently, Ms. Haney lost control of the estate and thus the

management of Abbott’s endorsement deal with Defendant Dean Guitars.

         31.   After Abbott’s death, Vincent Abbott became the administrator of

Darrell’s estate. Abbott’s brother and father together managed the estate. With

Ms. Haney conveniently out of the picture, Defendant Dean Guitar’s then CEO

Elliott Rubinson used the substantial money from royalties earned by Abbott to

manipulate Vincent and water down Abbott’s endorsement in the Reinstated

Endorsement Agreement. With Ms. Haney cut out, Ms. Haney had no knowledge

of any negotiations surrounding the Reinstated Endorsement Agreement, or its

terms.

         32.   After Vincent Abbott’s death in 2018, the Abbott family eventually

reinstated Ms. Haney as the rightful steward of Darrell Abbott’s affairs on

6/17/2020. When Ms. Haney began acting as trustee of the estate in June 2020,

Ms. Haney learned, for the first time, that the Reinstated Endorsement Agreement

reduced the percentage royalties due to Abbott’s estate from that of the Original

Endorsement Agreement to a percentage that was unreasonable for an exclusive

licensee.

         33.   Furthermore, Ms. Haney recently discovered that Defendant Dean

Guitars had breached the Endorsement Agreement by failing to pay and perform


                                          10
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 11 of 36 PageID 11




certain obligations under the Endorsement Agreement, and further that Defendant

Dean Guitars converted certain of Dime’s assets as its own though the use of its

affiliate and co-Defendant Concordia.

      34.      With Defendant Dean Guitar’s CEO Elliott Rubinson death in 2017,

Ms. Rita Haney, once she took over the estate in June 2020, found herself working

with the new CEO of Defendant Dean Guitars, Evan Rubinson, the son of the late

Elliott Rubinson. Ms. Haney, however, found it quite difficult to work with Evan

Rubinson. Ms. Haney found Evan to be incredibly disrespectful and often times

belligerent to the legacy of Abbott. He acted without regard for the success Abbott

brought to his father’s company, and to which ultimately contributed to his

inheritance.

      35.      Given the misdealings uncovered by Ms. Haney, she felt that

Defendant Dean Guitar’s had taken complete advantage of Abbott over the years

and refused to continue a business relationship with Defendant Dean Guitars unless

Defendant Dean Guitars was willing to right its wrongs.

      36.      On June 28, 2021, during a meeting between Ms. Haney and Evan

Rubinson, it became clear that there was no possibility that Plaintiff could use

Abbott’s name and likeness to continue to endorse Dean guitars. Ms. Haney felt as

though Evan Rubinson, the new President and CEO of Defendant Dean Guitars,

lacked complete and utter respect for Abbott’s legacy and failed to appreciate


                                         11
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 12 of 36 PageID 12




Abbott’s long-standing endorsement and commitment to Defendant Dean Guitars

and its products. Mr. Rubinson has no intention of righting the wrongs previously

done to Abbott and his estate. In fact, Mr. Rubinson told Ms. Haney that it was

time for her to go elsewhere.

      37.    On the following day, Ms. Haney had her attorney send a letter to

Defendant Dean Guitars, reminding Defendant Dean Guitars that the Endorsement

Agreement terminates on April 30, 2020, the sell-off period was over, and offering

an amicable and private unwinding before seeking to enjoin the continued use of

the Abbott’s name and likeness. A true and correct copy of this letter is attached as

Exhibit B.

      38.    In response to the letter dated June 29, 2021, Mr. Rubinson responded

“Your complaints are baseless — please serve me with an official lawsuit ….”

      39.    Despite: (i) the termination of the Endorsement Agreement on April

30, 2020; (ii) the expiration of the six month sell off period, which ended on

October 30, 2020; and (iii) Dean Guitar’s clear notice that it has no continued

rights under the Endorsement Agreement to use Abbotts name, likeness and

endorsement, Defendant Dean Guitars has continued to use the name, likeness and

photographs of Abbott to sell guitars, merchandise, clothing, pick-ups and guitar

straps that include Abbott’s artwork, including the copyrighted Dean from Hell

artwork, and the Razorback and Stealth style guitars and trademarks.


                                         12
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 13 of 36 PageID 13




      40.    As illustrated on Exhibit C, which is a true and correct image of the

webpage https://www.deanguitars.com/artist?name=dimebag-darrell captured on

July 17, 2021, Defendant Dean Guitars is using Abbott’s name, likeness and

photographs of Abbott to promote a signature line of sixteen guitars. All of the

guitars in the line use either Abbott’s name (Dime, Dimebag or Dimebag Darrell)

or his trademarks STEALTH or RAZORBACK as the brand name for the guitar.

      41.    Further, as illustrated on Exhibit C, five guitars in the line use

Abbott’s Razorback design: (1) USA Dime Razorback Dime Slime; (2) USA Dime

Razorback Flame Top; (3) Razorback Lightning; (4) Dime Razorback Rust

w/Case; and (5) Razorback DB Classic Black. Three guitars in the line use

Abbott’s Stealth style guitars: (1) USA Dime Stealth Flame Top Floyd; (2) Stealth

Floyd FM Dime Slime w/Case; and (3) Stealth Floyd FM Trans Brazilla w/Case.

Two ML guitars uses Abbott’s Dean from Hell Artwork or a derivate thereof: (1)

Dimebag Dean From Hell ML and (2) Razorback Lightning. One ML guitar uses

Abbott body profile: Dimebag Dime O Flange ML. One ML guitar uses

photographs of the band Pantera, that include Abbott’s image: the Dean Dimebag

Cowboys ML Electric Guitar.

      42.    Defendant Dean Guitar’s also sells electric guitar pickups using

Dime’s name, and which are branded DIMETIME. Exhibit D is a true and correct




                                          13
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 14 of 36 PageID 14




image of the webpage https://shop.deanguitars.com/collections/dmt-dime-time

captured on July 17, 2021.

      43.   Defendant Dean Guitar’s also sells mini guitar models of the Dean

Dimebag Darrell Dean from Hell Lightning bolt using Abbot’s name and Abbott’s

Dean From Hell Artwork. Exhibit E is a true and correct image of the web pages

https://shop.deanguitars.com/collections/swag/products/licensed-dean-dimebag-

darrell-from-hell-lightning-bolt-mini-guitar-model captured on July 17, 2021,

showing the Dean Dimebag Darrell FROM HELL Lightning Bolt Mini Guitar

Model for sale through the Dean Guitar’s website.

       44. To Plaintiffs knowledge, Defendant Dean Guitars never paid the lump

sum contracted amount for each full front page cover bearing Abbott’s photograph

that included the Dean Guitar headstock with the Dean Guitar logo and trademark

being prominently displayed.

      45.   Defendant Dean Guitars, despite numerous requests and assurances

that the guitars were forthcoming, never provided imported and domestic models

for each line of endorsed guitars produced by Defendant Dean Guitars, or all the

guitars for personal and promotional use.

      46.   Despite Defendant Dean Guitars expressly acknowledging that it had

no rights in the tradenames or designs “Stealth Guitar” or “Razorback Guitar,”

Defendant Concordia, presumably acting as an agent for Defendant Dean Guitars,


                                        14
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 15 of 36 PageID 15




filed at least two unauthorized and fraudulent trademark registrations for

Razorback guitars in its name: (1) US Trademark Registration No. 3,562,989 for

the following mark covering the Razorback Guitar design in connection guitars:




and (2) US Trademark Registration No. 3,644,934 for the mark RAZORBACK for

guitars. Exhibit F is a true and correct copy of US Trademark Registration No.

3,562,989 as found in the Trademark Electronic Search System (TESS). Exhibit

G is a true and correct copy of US Trademark Registration No. 3,644,934 as found

in TESS.

      47.    Then, without the knowledge of Abbott, Abbott’s estate and/or

Plaintiff, Defendant Concordia assigned all its rights in US Trademark Registration

No. 3,644,934 for the mark RAZORBACK for guitars in 2009 to the Board of

Trustees of the University of Arkansas. Exhibit H is a true and correct copy of the

assignment records for US Trademark Registration No. 3,644,934 as found in

TESS.


                                         15
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 16 of 36 PageID 16




      48.   Defendant Dean Guitars and Defendant Concordia further acquired

ownership of US Trademark Registration No. 2,588,629 in connection with

stringed musical instruments, namely guitars and basses on December 1, 2004,

shortly after entering into the Original Endorsement Agreement with Abbott, for

the following guitar shape:




      49.   The guitar shape that is the subject of US Trademark Registration No.

2,588,629 (shown above), is a guitar design that Abbott previously endorsed under

contract with Washburn, known as the Dime3 and to which Abbott acquired

perpetually rights to use upon termination of the Washburn agreement, which

terminated in September 2004. Exhibit I is a true and correct copy of US

Trademark Registration No. 2,588,629 and its assignment records as found in

TESS, which rights when acquired, were assigned solely to Defendant Concordia.

      50.   Because US Trademark Registration No. 2,588,629 for the Dime3 was

acquired after Abbott entered into the Original Endorsement Agreement with

Defendant Dean Guitars, was the subject of a previously endorsed product of

Abbott, and the subject of a product design which Abbott maintained rights, the

trademark should have been acquired in the name of Defendant Dean Guitars and


                                        16
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 17 of 36 PageID 17




Abbott jointly, with each having the right to use the mark after termination,

pursuant to the terms of the Original Endorsement Agreement.

      51.    Defendant Dean Guitars has breached the Endorsement Agreement in

that it: (i) never paid the contracted amount for each full cover photo that has been

printed with Abbott playing a Dean guitar, with the Defendant Dean Guitars’ logo

and/or trademark prominently displayed; (ii) failed to provide the imported and

domestic models for each line of Abbott endorsed guitars produced by Defendant

Dean Guitars, and other guitars for personal and promotional use; (iii) fraudulently,

in conjunction with Defendant Concordia and without the knowledge of Abbott,

registered the trademark for RAZORBACK and the Razorback guitar design,

which were both the sole property of Abbott, in Defendant Concordia’s name; (iv)

in conjunction with Defendant Concordia, transferred the RAZORBACK

trademark, which was the sole property of Abbott, to a third party without the

knowledge of Abbott; and (v) in conjunction with Defendant Concordia, acquired

the registered trade dress for the guitar design known as the Dime3 in its own

name, without Abbott’s knowledge, and without recognizing Abbott as a joint

owner.

      52.    Further, it is unclear how Dean Guitars acquired the rights to use

Dime’s artwork, including the Dean from Hell artwork, on the endorsed guitars, as

the Endorsement Agreement provides for no such license to Defendant Dean


                                         17
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 18 of 36 PageID 18




Guitars and the majority of the artwork was created and used by Abbott prior to

entering into the Endorsement Agreement with Defendant Dean Guitars.

      53.   While Defendant Dean Guitars claims to have had a license to use

Abbott’s Dean From Hell Artwork, the Endorsement Agreement never grants

Defendant Dean Guitars the right to use any of the Dime’s artwork (much of which

predates the Original Endorsement Agreement), including the Dean From Hell

Artwork, or Abbott’s Razorback or Stealth trademarks or Razorback or Stealth

guitar designs. In fact the Endorsement agreement does not grant Defendant Dean

Guitars the right to use the guitar pickups branded DIMETIME or the Dean from

Hell guitar straps. The Endorsement Agreement only licenses Defendant Dean

Guitars the use of Abbott’s name, likeness, photographs and endorsement of the

“Endorsed Products” as defined in the Endorsement Agreement. Defendant Dean

Guitars has never compensated Abbott for the use of the Dean From Hell Artwork,

the Razorback or Stealth trademarks or Razorback or Stealth guitar designs.

      54.   Without the knowledge of Abbott, Abbott’s estate and/or Plaintiff,

Defendant Dean Guitars and Defendant Concordia colluded and illegally and

fraudulently filed trademarks on the Razorback trademark and guitar design with

the USPTO in its own name, unlawfully converting Abbott’s assets into its own.

      55.   Despite the termination of the Endorsement Agreement, Defendant

Dean Guitars continues to unlawfully use, without a license, authorization or other


                                        18
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 19 of 36 PageID 19




permission from Plaintiff: (i) Abbott’s name and likeness, photographs of Abbott

in connection with the sale of Dean guitars and merchandise, including but not

limited to clothing, miniature replica guitars, guitar straps and guitar pick-ups; (ii)

Abbott’s artwork, including the Dean from Hell Artwork, on Dean guitars and

guitar straps; (iii) the Razorback trademark rightfully owned by Abbott; (iv) the

Razorback guitar design rightfully owned by Abbott; (v) the Stealth trademark,

rightfully owned by Abbott; and (vi) and the Stealth guitar design, rightfully

owned by Abbott, all to unlawfully capitalize on Abbott’s celebrity status as a

famous musician for the purpose of driving sales of Defendant Dean Guitars’

products.

      56.    Defendant Dean Guitars has and is knowingly and willfully

producing, distributing and advertising products with the knowledge that it lacked

and continues to lack a license or permission to use Abbott’s name and likeness,

Abbott’s artwork, including the Dean From Hell Artwork, and the Razorback and

Stealth trademarks and Razorback and Stealth guitars designs for its commercial

purposes.

      57.    Due to Defendants continued unauthorized use of Abbott’s name and

likeness, Abbott’s artwork, including the Dean From Hell Artwork, and the

Razorback and Stealth trademarks and Razorback and Stealth guitars designs,

Plaintiff has and will continue to suffer damages, in addition to those already


                                           19
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 20 of 36 PageID 20




suffered by Defendants breach of the Endorsement Agreement and fraudulent

acquisition of registered trademarks for Plaintiffs solely owned trademarks and

designs.

                                      COUNT I
                        (Against Defendant Dean Guitars)
                          Breach of Written Agreement
      58.    Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      59.    On or about November 11, 2004, Defendant Dean Guitars entered into

the Original Endorsement Agreement with Abbott, which agreement was amended

after his death by an instrument dated October 9, 2008. On or about April 2014,

Abbott’s estate entered into the Reinstated Endorsement Agreement with

Defendant Dean Guitars.

      60.    Abbott, his estate and Plaintiff have fully complied with and

performed all conditions, covenants, agreements, terms and promises under the

Endorsement Agreement and any modifications or additions to be done or

performed on their part, or was otherwise excused or discharged from further

performance under the Endorsement Agreement.

      61.    Defendant Dean Guitars has breached the Endorsement Agreement in

that it: (i) never paid the contracted amount for each full cover photo that have

been printed with Abbott playing a Dean guitar, with the Defendant Dean Guitars’

                                          20
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 21 of 36 PageID 21




logo and/or trademark prominently displayed; (ii) failed to provide the imported

and domestic models for each line of Abbot endorsed guitars produced by

Defendant Dean Guitars, and other guitars for personal and promotional use; (iii)

fraudulently, in conjunction with Defendant Concordia and without the knowledge

of Abbott, registered the trademark for RAZORBACK and the Razorback guitar

design, both of which were the sole property of Abbott, in Defendant Concordia’s

name; (iv) in conjunction with Defendant Concordia, transferred the

RAZORBACK trademark, which was the sole property of Abbott, to a third party

without the knowledge of Abbott; and (v) in conjunction with Defendant

Concordia, acquired the registered trade dress for the guitar design known as the

Dime3 in its own name, without Abbott’s knowledge and without recognizing

Abbott as a joint owner.

      62.   As a direct and proximate cause and result of Defendant Dean

Guitars’ breach, Plaintiff has been damaged in an amount according to proof and in

excess of the jurisdictional minimum of this Court.

      WHEREFORE, Plaintiff requests this Court to enter judgment in its favor

and award damages and/or penalties, including attorneys’ fees and costs, as

permitted under the governing law, and award any other and further relief as this

Court deems just and proper.




                                        21
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 22 of 36 PageID 22




                                     COUNT II
                             (Against all Defendants)
     Unfair Competition, False Endorsement, False Association, and False
      Designation of Origin Under Section 43(a)(1)(A) of the Lanham Act,
                             15 U.S.C. §1125(a)(1)(A)
       63.   Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

       64.   This Count is a claim for federal unfair competition, false

endorsement, false association and false designation of origin under 15 U.S.C. §

1125(a)(1)(A).

       65.   Abbott was a world-famous musician who had great success. Given

his success, he benefits from instant name recognition. His image, name and

persona is immediately recognizable and associated in the mind of the public.

       66.   Defendant Dean Guitars’ advertisements with the use of Abbott’s

name was and is in interstate commerce and done specifically to increase sales of

Defendant Dean Guitars’ musical instruments and advance Dean Guitars’ other

interests.

       67.   Defendants wrongful conduct, includes unlawfully exploiting

Abbott’s name and likeness, the unauthorized and fraudulent trademark

registrations for the trademark Razorback and the Razorback guitars design, the

illegal and fraudulent ownership of US Trademark Registration Nos. 3,562,989 and


                                          22
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 23 of 36 PageID 23




3,644,934 for the Razorback guitar design and trademark and the acquisition of US

Trademark Registration No. 2,588,629 in its own name, which conduct was all

done with the intent of confusing and misleading consumers into believing that

Defendant Dean Guitars and its products are endorsed by or associated with Abbott

or that Defendant Dean Guitars owned the rights to certain intellectual property

that it did not rightfully own.

      68.    This unauthorized use constitutes unfair competition, false designation

of origin and false and misleading representation of fact by Defendants that is

likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

connection or association of Defendant Dean Guitars with Abbott, or as to the

origin, sponsorship, or approval of Defendant Dean Guitars’ goods, services, or

commercial activities by Abbott, in violation of the Lanham Act, 15 U.S.C. §

1125(a)(1)(A).

      69.    Defendants knew or should have known that its unauthorized use of

Abbott’s name and their conduct was likely to cause confusion or mistake by the

public regarding whether Abbott endorsed, is affiliated, connected to, or associated

with Defendants.

      70.    Due to Defendants’ unauthorized use of Abbott’s name and false

claims of ownership to Plaintiff’s intellectual property, Plaintiff has and will

continue to suffer damages.


                                          23
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 24 of 36 PageID 24




       71.   On information and belief, Defendants have or will profit by its

wrongful conduct and activities.

       72.   On information and belief, Defendants’ conduct have and continue to

be intentional, willful, and with full knowledge of the violation of Plaintiff’s rights.

       73.   Defendants are causing and, unless enjoined by the Court, will

continue to cause Plaintiff irreparable harm for which it has no adequate remedy at

law.

       74.   Plaintiff is entitled to its attorneys’ fees and full costs pursuant to 15

U.S.C. §1117 and prejudgment interest according to law.

       WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including attorneys’ fees and costs, as permitted under

the governing law, and award any other and further relief as this Court deems just

and proper, including declaratory relief that Plaintiff is the rightful owner of US

Trademark Registration Nos. 3,562,989 and 3,644,934 for the Razorback guitar

design and trademark and its ownership rights in US Trademark Registration No.

2,588,629.




                                          24
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 25 of 36 PageID 25




                                    COUNT III
                         (Against Defendant Dean Guitars)
        False Advertising Under Section 43(a)(1)(B) of the Lanham Act,
                             15 U.S.C. §1125(a)(1)(B)
      75.    Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      76.    This Count is a claim for false and deceptive advertising under 15

U.S.C. §1125(a)(1)(B).

      78.    Defendant Dean Guitars’ depiction of Abbott and claims that he

endorses Defendant Dean Guitars on its website and in other mediums constitute

commercial advertising and/or commercial promotion.

      79.    The statements by Defendant Dean Guitars’ on its website and in

other mediums contains false and misleading statements about the nature,

characteristics and/or origin of the products that Defendant Dean Guitars has

available for sale.

      80.    The statements by Defendant Dean Guitars’ on its website and in

other mediums were placed into interstate commerce.

      81.    The statements by Defendant Dean Guitars’ on its website and in

other mediums directly and/or proximately caused and/or is likely to cause Plaintiff

to suffer harm and damages, as well as irreparable diminution to Abbott’s

reputation, fame and goodwill.


                                          25
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 26 of 36 PageID 26




      82.     Upon information and belief, Defendant Dean Guitars’ acts and

conduct complaint of herein constitute false advertising in violation of U.S.C.

§1125(a)(1)(B).

      83.     Plaintiff has suffered and will continue to suffer, irreparable harm

from Defendant Dean Guitars’ acts and conduct complained of herein. Plaintiff

has not adequate remedy at law.

      WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including attorneys’ fees and costs, as permitted under

the governing law, and award any other and further relief as this Court deems just

and proper.

                                      COUNT IV
                               (Against all Defendants)
                      Violation of Florida’s Unfair and Deceptive
               Trade Practices Act, § 501.201 et seq. (“FDUTPA”)
      84.     Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      85.     Plaintiff brings this Count under Section 501.201 et seq., Florida

Statutes.

      86.     Defendants wrongful conduct, includes unlawfully exploiting

Abbott’s name and likeness, the unauthorized and fraudulent trademark


                                           26
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 27 of 36 PageID 27




registrations for the trademark Razorback and the Razorback guitars design, the

illegal and fraudulent ownership of US Trademark Registration Nos. 3,562,989 and

3,644,934 for the Razorback guitar design and trademark and the acquisition of US

Trademark Registration No. 2,588,629 in its own name, which conduct was all

done with the intent of confusing and misleading consumers into believing that

Defendant Dean Guitars and its products are endorsed by or associated with Abbott

or that Defendant Dean Guitars owned the rights to certain intellectual property

that it did not rightfully own.

      87.    Defendants wrongful conduct constitutes deceptive trade practices

under FDUTPA.

      88.    Defendants’ wrongful conduct is made even more reprehensible

because of Defendants’ secret misappropriation of intellectual properties and

trademarks belonging to Abbott and Plaintiff.

      89.    On information and belief, Defendants’ conduct has and continues to

be intentional, willful, and with full knowledge of the violation of Plaintiff’s rights.

      90.    Plaintiff has suffered, and will continue to suffer, irreparable harm and

damages as a direct and proximate result of Defendants’ bad acts and the conduct

complained of herein.

      91.    Plaintiff has no adequate remedy at law.




                                          27
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 28 of 36 PageID 28




      WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including attorneys’ fees and costs, as permitted under

the governing law, and award any other and further relief as this Court deems just

and proper.

                                      COUNT V
                         (Against Defendant Dean Guitars)
       Violation of Florida Statutory Right of Publicity, FL. ST. § 540.08
      92.     Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      93.     In violation of Plaintiff’s rights and consent, Defendant Dean Guitars

has knowingly caused the advertisement and sale of product, which prominently

contains Abbott’s name, in interstate commerce, including in this judicial district.

      94.     Such use of Abbott’s name by Defendant Dean Guitars was for the

purposes of advertising, selling and soliciting the purchase of Defendant’s

products, merchandise, and goods and services.

      95.     Defendant’s conduct is in direct violation of Florida Statute Section

504.08, since such acts were without the consent of Plaintiff.

      96.     There was, and is, a direct connection between the use and

exploitation of Abbott’s name and the commercial purposes associated with the



                                           28
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 29 of 36 PageID 29




promotion of Defendant Dean Guitars and its products, merchandise, goods and

services.

      97. As a proximate result of the misappropriation of Abbott’s name,

Plaintiff has been and will continue to be harmed.

      98. The use of Abbott’s name in the advertisements implies that Abbott and

Plaintiff has endorsed Defendant Dean Guitars and/or its products, merchandise,

and goods and services.

      99.    As a proximate result of Defendant Dean Guitars’ actions, Plaintiff

has suffered actual damages in an amount exceeding the jurisdictional limit of this

Court and in an amount to be proven at trial.

      100. Pursuant to Florida Statute Section 504.08, Plaintiff is also entitled to

punitive or exemplary damages against Defendant Dean Guitars’ from the

advertisements and sale of product, resulting from the unauthorized exploitation of

Abbott’s name, in an amount to be proven at trial.

      101. Defendant Dean Guitars’ conduct was and is willful, malicious and

oppressive; it acted in conscious disregard of Plaintiff’s rights, thereby subjecting

Plaintiff to unjust hardship. Defendant knew that it was required approval for its

continued use of Abbott’s name. Accordingly, Plaintiff seeks an award of punitive

damages in an amount to be determined at trial, for Defendant’s wrongdoing and to

deter it from similar wrongdoing in the future.


                                          29
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 30 of 36 PageID 30




      WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including attorneys’ fees and costs, as permitted under

the governing law, and award any other and further relief as this Court deems just

and proper.

                                      COUNT VI
                              (Against all Defendants)
                Unfair Competition Under Florida Common Law
      102. Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      103. Plaintiff brings this Count under Florida Common Law.

      104. Plaintiff has the exclusive right in and is the owner of the properties

and all intellectual property related to the estate of Abbott, and in all rights of

publicity to Abbott’s name and likeness, including, but not limited to, the Dean

From Hell Artwork.

      105. Defendants wrongful conduct, includes unlawfully exploiting

Abbott’s name and likeness, the unauthorized and fraudulent trademark

registrations for the trademark Razorback and the Razorback guitars design, the

illegal and fraudulent ownership of US Trademark Registration Nos. 3,562,989 and

3,644,934 for the Razorback guitar design and trademark and the acquisition of US

Trademark Registration No. 2,588,629 in its own name, which conduct was all

                                           30
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 31 of 36 PageID 31




done with the intent of confusing and misleading consumers into believing that

Defendant Dean Guitars and its products are endorsed by or associated with Abbott

or that Defendant Dean Guitars owned the rights to certain intellectual property

that it did not rightfully own.

      106. Defendants’ conduct has and continues to be intentional, willful, and

with full knowledge of the violation of Plaintiff’s rights.

      107. Plaintiff has suffered, and will continue to suffer, irreparable harm as

a direct and proximate result of Defendants’ wrongful conduct.

      108. Plaintiff has no adequate remedy at all.

      WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including attorneys’ fees and costs, as permitted under

the governing law, and award any other and further relief as this Court deems just

and proper.

                                    COUNT VII
                              (Against all Defendants)
                                        Fraud
      109. Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      110. Defendants wrongful conduct includes the unauthorized and

fraudulent trademark registrations for the trademark Razorback and the Razorback

                                          31
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 32 of 36 PageID 32




guitars design, the illegal and fraudulent ownership of US Trademark Registration

Nos. 3,562,989 and 3,644,934 for the Razorback guitar design and trademark, the

illegal and fraudulent transfer of rights in Reg. No. 3,644,934 to a third party and

the acquisition of US Trademark Registration No. 2,588,629 solely in its own

name. Upon information and belief, Defendants made such acts without any intent

to compensate Plaintiff.

       111. In particular, in connection with the Endorsement Agreement, Dean

Guitars, expressly disclaimed all rights to the trademark Razorback and the

Razorback guitars design, and despite this express acknowledgment and without

Plaintiff’s knowledge, had its agent, Defendant Concordia, fraudulently represent

to be the owner of the trademark Razorback and the Razorback guitars design, and

then assign the Razorback trademark to a third party without the consent of

Abbott’s estate.

       112. Further, pursuant to the Endorsement Agreement, the acquisition of

US Trademark Registration No. 2,588,629 should have been a jointly owned asset.

Defendants fraudulently acquired the asset in the name of Defendant Concordia,

without the knowledge of Abbott.

       113. Plaintiff owed a duty to disclose any and all material facts affecting

Plaintiff’s intellectual property rights to Plaintiff.




                                            32
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 33 of 36 PageID 33




      114. Plaintiff reasonably, justifiably, and detrimentally relied on

Defendants’ misrepresentations and fraudulent omissions.

      115. Moreover, Defendants’ fraudulent actions, conscious and reckless

disregard of the consequences of their actions, and its intent to injure Plaintiff were

willful, wanton, malicious or oppressive so as to warrant punitive damages against

them to punish or deter them from similar future conduct.

      WHEREFORE, Plaintiff requests that this Court enter judgment in its favor,

preliminary and permanently enjoining Defendants’ unlawful conduct, award

damages and/or penalties, including punitive damages and attorneys’ fees and

costs, as permitted under the governing law, and award any other and further relief

as this Court deems just and proper, including declaratory relief that Plaintiff is the

rightful owner of US Trademark Registration Nos. 3,562,989 and 3,644,934 for the

Razorback guitar design and trademark and its ownership rights in US Trademark

Registration No. 2,588,629.

                                    COUNT VII
                        (Against Defendant Dean Guitars)
                                  Quantum Meruit
      116. Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      117. This Count is a claim for Quantum Meruit.

      118. Under the Endorsement Agreement and in its relationship with

                                          33
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 34 of 36 PageID 34




Abbott, the Estate of Abbott and Plaintiff, Defendant Dean Guitars had certain

duties and obligations. More specifically, Defendant Dean Guitars had the duty

to: (i) be truthful and informative to Plaintiff; (ii) to disclose all material facts that

could reasonably influence Defendant Dean Guitars use of Abbott related

intellectual property and the value thereof, including but not limited to the Dean

From Hell Artwork, the Stealth trademark, the Stealth guitar design, the

Razorback trademark and Razorback guitar design (“Abbott IP”); and (iii) fairly

represent the use of Abbott’s intellectual property and the value thereof, including

but not limited to Abbott IP.

       119. Defendant Dean Guitars has unduly benefitted from the use and

exploitation of the Abbott IP and the value thereof. Plaintiff has been damaged

by Defendant Dean Guitar’s use of Defendant’s IP during the term of the

Endorsement Agreement without compensation for the value and use of the

Abbott IP.

       WHEREFORE, Plaintiff requests this Court to enter judgment in its favor

and award damages and/or penalties, including attorneys’ fees and costs, as

permitted under the governing law, and award any other and further relief as this

Court deems just and proper.




                                            34
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 35 of 36 PageID 35




                                    COUNT IX
                       (Against Defendant Dean Guitars)
                                    Accounting
      120. Plaintiff repeats and re-alleges each allegation set forth above as if set

forth fully herein.

      121. This Count is a claim for accounting of payments by Defendant Dean

Guitars to Plaintiff under the Endorsement Agreement.

      122. As alleged herein, Abbott, Abbott’s estate or Plaintiff, on the one

hand, and Defendant Dean Guitars, on the other hand, were contracting parties

under the Endorsement Agreement. The length of the Endorsement Agreement,

and the multitude of products sold and payment streams under the Endorsement

Agreement are complex, and the income therefrom due to Plaintiff cannot be

readily ascertained because of Defendant Dean Guitars wrongful conduct and

breaches of the Endorsement Agreement.

      123. A full and complete accounting is necessary and appropriate under the

circumstances, in order to determine the nature and extent of Defendant Dean

Guitars’ wrongdoing in this matter. As a result of Defendant Dean Guitars’

wrongdoing and breaches of the Endorsement Agreement, there are damages and

amounts of money due and owing to Plaintiff from Defendant Dean Guitars that

remains unknown and unascertainable absent an accounting.



                                         35
Case 8:21-cv-01967-SDM-AAS Document 1 Filed 08/16/21 Page 36 of 36 PageID 36




      WHEREFORE, Plaintiff requests this Court orders an accounting by

Defendant Dean Guitars and/or under the Endorsement agreement, as permitted

under the governing law, and award any other and further relief as this Court

deems just and proper.

                         DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable pursuant to

Fed. R. Civ. P. 38(b).

                                       Respectfully submitted,


DATED: August 16, 2021                 By: /s/ Edward F. O’Connor
                                              Edward F. O’Connor
                                              Florida Bar No. 132223

                                           Edward F. O’Connor
                                           efo@avynolaw.com
                                           Jennifer Hamilton
                                           California Bar No. 220439
                                           jhh@avynolaw.com
                                           Jan Sundberg
                                           California Bar No. 169186
                                           jas@avynolaw.com
                                           AVYNO LAW P.C.
                                           6345 Balboa Blvd., Bldg. 1, Suite 208
                                           Encino, CA 91316
                                           Phone: 818-654-8840
                                           Fax: 818-332-4205
                                           Attorneys for Plaintiff
                                           In Dime We Trust, RLT



                                         36
